Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claims 1-15 are pending in this office action. 

Priority
Foreign priority claimed to RU2017123996, filed 05/06/2017. However in order to be entitled to the benefit of earlier filing date of 05/06/2017 under the first inventor to file provisions of the AIA  (for prior-art purpose), an English translation of the priority application needs to be filed. Since an English translation of the priority application is missing, the effective filing date of this application will be considered as the filing date of the PCT of this application, which is 06/05/2018 (See MPEP § 216.01).
Information Disclosure Statement
The information disclosure statements (IDS's) submitted on 03/11/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims  1, 4-5, 8-10  and 15 are objected to because of the following informalities:
For claim 1, line 5, “the database” and “the server” have insufficient antecedent basis, wherein “database” and “server” are not defined. For the purpose of examination, the term will be interpreted as “a database” and “a server”.
For claims 4 and 5 (on line 3), “the messenger contacts database” has insufficient antecedent basis, wherein “messenger contacts database” is not defined. For the purpose of examination, the term will be interpreted as “a messenger contacts database”.
For claim 8, line 2, the word “automatically” should be changed to “automatic”.
For claims 9 and 10 (on line 3), “the contact book” has insufficient antecedent basis, wherein “contact book” is not defined. For the purpose of examination, the term will be interpreted as “a contact book”.
For claim 15, last line, the word “transmission” should be changed to “transmitting”.




Accelerated examination notes
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information. 
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.

Any reply or other papers must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered.  If the papers are not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application. 
Any reply to this communication filed via EFS-Web must include a document that is filed using the document description of “Accelerated Exam - Transmittal amendment/reply.”  Applicant is reminded to use proper indexing for documents to avoid any delay in processing of follow on papers.  Currently document indexing is not automated in EFS-Web and applicant must select a particular document description for each attached file.  An incorrect document description for a particular file may potentially delay processing of the application.  A complete listing of all document codes currently supported in EFS-Web is available at http://www.uspto.gov/ebc/portal/efs/efsweb_document_descriptions.xls.
Any payment of fees via EFS-Web must be accompanied by selection of a proper fee code.  An improper fee code may potentially delay processing of the application.  Instructions on payment of fees via EFS-Web are available at http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-13 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
For claim 7, the underlined phrases in the limitation – “…wherein contact information that is automatically transmitted to the mobile device, that is identifiers in various mobile networks, social networks, messengers, is hidden from the user of the mobile device, and other personal information that is not the aforementioned identifiers is not hidden from the user …”, cannot be construed in a meaningful way with regards to the specifications. Based on the specifications, the respective phrases may be interpreted reasonably with the word “including” inserted therein, as – “…wherein contact information that is automatically transmitted to the mobile device, that is including identifiers in various mobile networks, social networks, messengers, is hidden from the user of the mobile device, and other personal information that is not including the aforementioned identifiers is not hidden from the user…”. Therefore, the claim is indefinite, however it will be interpreted as indicated above, for the purpose of examination.
The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claim above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Metke et al. (US 2017/0300678 A1, hereinafter Metke), in view of Baker et al. (US 2008/0317292 A1, Baker hereinafter).
For claim 1, Metke teaches a method of transmitting personal information (Abstract), in which, at first there is a receiving from a user his contact information and biometric data using his mobile device having a sensor for scanning biometric data, or using specialized registration points equipped with computers with sensors for scanning biometric data (Fig. 1; para 0033, 0035 – various means of biometric data collection from the user; Fig. 5A; para 0046-0047 – receiving user biometric input along with other user data including user and user-device identification information),
then there is a registration of the aforementioned user in the database located on the server, linking contact information to biometric data  (Fig. 5A; para 0025-0026, 0047-0052 – receiving and uploading of the user information which gets registered/stored in the database, wherein the biometric information obtained through user contact such as fingerprints, and association/linking of biometric information to user identification data), and 
further after a request containing a biometric data of a registered user initiated from a mobile device belonging to another user, information of user, who owns biometric data, is automatically provided by server to this mobile device (para 0023 – multiple mobile devices with different identifiers; para 0047, 0053-0057 – user identifying input along with biometric data of a registered user is provided, and through database retrieval operation, the user data such as biometric template of the user is retrieved and automatically provided to the second mobile device not belonging to the user or belonging to someone else).
Although Metke discloses providing and storing of wide variety of user identifying information (para 0025, 0047, 0052, 0062) wherein the user information such as user mobile device identifiers and biometric information obtained through user contact such as fingerprints are provided and wherein the biometric template data of the user is retrieved at the second device, and wherein it would be obvious to not only provide, but also retrieve one or more pieces of such stored data from the database as desired and as a routine skill in the art, Metke does not appear to explicitly disclose, however Baker discloses after a request containing a biometric data of a one or more of registered users (is) initiated from a mobile device, contact information of user associated with biometric data, is automatically provided by server to this mobile device (Fig. 1; para 0028, 0048, 0050 – any of the users (104) can provide biometric data at the device 106 for user-specific settings data retrieval such as contact-related information).
Based on Metke in view of Baker, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Baker in the system of Metke, in order to retrieve any protected user information that requires authentication or authorization of specific type such as biometric authentication, thereby not only extending the data handling and data retrieval capabilities in Metke’s system, but also securing the data based on robust authentication and authorization handled via biometric authentication mechanism.

For claim 2, Metke in view of Baker teaches the claimed subject matter as discussed above. Metke further teaches wherein in addition to the contact information, other personal information provided by the user is also bound to biometric data and provided to another user's mobile device after a request from a mobile device containing registered user's biometric data (Fig. 5A; para 0025-0026, 0047-0052 – receiving and uploading of the user information including other user-specific personal information which gets registered/stored in the database, along with association/linking of biometric information to user identification data).

For claim 3, Metke in view of Baker teaches the claimed subject matter as discussed above. Metke further teaches wherein personal information about each individual registered user can be supplemented by other users (para 0022-0024, 0047 – other users such as admins or operators may control or modify the user identification and other personal data of the user that controls user operations).

For claim 4, Metke in view of Baker teaches the claimed subject matter as discussed above. Metke further teaches wherein the provided contact information is automatically stored in the memory of a mobile device, or a social network, or in the (a) messenger contacts database (Fig. 5A; para 0025-0026, 0047-0052 – receiving and uploading of the user information which gets registered/stored in the database that stores variety of user data including contact information, wherein the biometric information obtained through user contact such as fingerprints, and association/linking of biometric information to user identification data). Baker further also discloses provided contact information is automatically stored in the memory of a mobile device (Fig. 1; para 0028, 0048, 0050 – any of the users (104) can provide biometric data at the device 106 for user-specific settings data retrieval such as contact-related information to be stored in the device 106 memory).

For claim 5, Metke in view of Baker teaches the claimed subject matter as discussed above. Metke further teaches the method of transmitting personal information, based on claim 2, wherein the provided personal information is automatically stored in the memory of a mobile device, or a social network, or in the messenger contacts database (Fig. 5A; para 0025-0026, 0047-0052 – receiving and uploading of the user information which gets registered/stored in the database that stores variety of user data including contact information, wherein the biometric information obtained through user contact such as fingerprints, and association/linking of biometric information to user identification data). Baker further also discloses provided contact information is automatically stored in the memory of a mobile device (Fig. 1; para 0028, 0048, 0050 – any of the users (104) can provide biometric data at the device 106 for user-specific settings data retrieval such as contact-related information to be stored in the device 106 memory).

For claim 14, Metke in view of Baker teaches the claimed subject matter as discussed above. Metke further teaches the method of transmitting personal information, based on claim 2, wherein the databases of commercial organizations, located on personal computers and servers which have sensors for reading biometric data and store personal data of users who are clients of the above organizations, provide the ability to receive automatically personal information from a server storing contact and other personal data of registered users, after a request containing biometric data of registered user (Fig. 1; para 0011, 0018, 0025-0026, 0045-0047 - commercial system in any organization, wherein users or clients request from personal devices to capture/input and transmit user-specific information including biometric and personal information to the server database, and also retrieve the information back at the user device).


Allowable Subject Matter
Claims 6-13 and 15 are objected to as being dependent upon rejected parent claims, but would be allowable if incorporated in the base claim 1 including all of the limitations of the base claim 1 and any intervening claims, in addition to overcoming the above-mentioned objections and rejections associated with the above objected and rejected claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH JHAVERI whose telephone number is (571)270-7584. The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433